*1261
On Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on October 4, 2002, affirmed the trial court’s judgment, without an opinion. Collins v. Collins, (No. 2010611, October 4, 2002) - So.2d - (Ala.Civ.App. 2002) (table). The Alabama Supreme Court has reversed this court’s judgment insofar as it affirmed the trial court’s award of an attorney fee in the criminal-contempt proceeding and has remanded the case to this court. Ex parte Collins, 860 So.2d 1259 (Ala.2003). The trial court’s judgment insofar as it affirmed the award of an attorney fee in the criminal-contempt proceeding is reversed, in compliance with the supreme court’s opinion, and the case is remanded for further proceedings.
REVERSED IN PART AND REMANDED.
CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.